DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsible to Application 16/401,367 filed 05/02/2019 in which claims 1-54 are presented for examination.

Allowable Subject Matter
Claims 2, 4, 9 , 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 9,756,533 B2. Although the 
Current Application 16/401,367
Patent 9,756,533 B2
Claim 1
Claim 1
Claim 2
Claim 1
Claim 3
Claim 9
Claim 4
Claim 11
Claim 5
Claim 12
Claim 6
Claim 13
Claim 7
Claim 14
Claim 8
Claim 15
Claim 9
Claim 16
Claim 10
Claim 27
Claim 11
Claim 29
Claim 12
Claim 30
Claim 13
Claim 32
Claim 14
Claim 38
Claim 15
Claim 40
Claim 16
Claim 42
Claim 17
Claim 43
Claim 18
Claim 44
Claim 19
Claims 45-48


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10,321,364 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See table below.
Current Application 16/401,367
Patent 10,321,364 B2
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claims 6-10
Claim 4
Claim 12
Claim 5
Claim 13
Claim 6
Claim 14
Claim 7
Claim 15
Claim 8
Claim 16
Claim 9
Claim 17
Claim 10
Claim 26
Claim 11
Claim 28
Claim 12
Claim 29
Claim 13
Claim 30
Claim 14
Claims 34-39
Claim 15
Claim 40
Claim 16
Claim 42
Claim 17
Claim 43
Claim 18
Claim 44

Claims 45-48



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, 11, 12, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lerzer et al (US 2010/0316021 A1) (hereinafter Lerzer).

Regarding claim 1, Lerzer teaches a method of operation of a Wireless Local Access Network, WLAN, access node (Lerzer: Fig. 9; [0108] terminal device 102 with WLAN module connecting to WLAN network/access node), comprising: 
determining that a handover of a wireless device from a WLAN to another radio access network of a different radio access technology is to be performed (Lerzer: [0022]-[0024]; [0108] determining handover from WLAN to LTE based on connection state information received); and 
instructing the wireless device to perform the handover from the WLAN to the radio access network of the different radio access technology (Lerzer: [0108]; [0113] terminal receiving from WLAN network/access node, handover command to handover to LTE). 
Regarding claim 11, Lerzer teaches a Wireless Local Access Network, WLAN, node comprising: a processor; and memory containing instructions executable by the processor whereby the WLAN node (Lerzer: Fig. 9; [0108] terminal device 102 with WLAN module connecting to WLAN network/access node),  is operative to: 
determine that a handover of a wireless device from a WLAN to another radio access network of a different radio access technology is to be performed (Lerzer: [0022]-[0024]; [0108] determining handover from WLAN to LTE based on connection state information received); and 
instruct the wireless device to perform the handover from the WLAN to the radio access network of the different radio access technology (Lerzer: [0108]; [0113] terminal receiving from WLAN network/access node, handover command to handover to LTE).

 Regarding claim 12, Lerzer teaches a method of operation of a wireless device (Lerzer: Fig. 9; [0108] terminal device 102 with WLAN module connecting to WLAN network/access node), comprising: 
communicating with a Wireless Local Access Network, WLAN, node (Lerzer: [0022]-[0024]; [0108] determining handover from WLAN to LTE based on connection state information received while terminal in communication with the serving RAT/WLAN); 
receiving an instruction from the WLAN node to perform a handover from a WLAN to another radio access network of a different radio access technology; and performing the handover in response to receiving the instruction (Lerzer: [0108]; [0113] terminal receiving from WLAN network/access node, handover command to handover to LTE and handover to LTE).
Regarding claims 3 and 14, Lerzer teaches wherein instructing the wireless device to perform the handover comprises sending a Third Generation Partnership Project, 3GPP, handover command (Lerzer: Fig. 13; [0108]; [0113], [0129] handover to LTE network; handover to LTE from WLAN; LTE is by 3GPP as known in the art).
 
Regarding claims 5 and 16, Lerzer teaches wherein the WLAN is an IEEE 802.11 wireless network (Lerzer: [0042]).

Regarding claims 6 and 17, Lerzer teaches wherein the different radio access technology is a cellular network radio access technology (Lerzer: [0108]; [0113], handover to LTE (cellular)).

Regarding claims 7 and 18, Lerzer teaches wherein the cellular network radio access technology is a 3.sup.rd Generation Partnership Project, 3GPP, or 3.sup.rd Generation Partnership Project 2, 3GPP2, radio access technology (Lerzer: [0022]-[0024]; [0108]; [0113] handover from WLAN to LTE (=3GPP)).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lerzer et al (US 2010/0316021 A1) (hereinafter Lerzer) in view of Jokela (US 2008/0123607 A1).

Regarding claims 8 and 19, Lerzer does not explicitly disclose instructing the wireless device to perform the handover comprises sending to the wireless device a Basic Service Set, BSS, Transition Management, BTM, frame with zero neighbor report elements.
Jokela teaches sending to the wireless device a Basic Service Set, BSS, Transition Management, BTM, frame with zero neighbor report elements (Jokela: [0004]-[0007] a roaming station/wireless device receiving BSS transition report containing zero neighbor report element to allow the station to handover from an access point to another access point).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lerzer by sending to the wireless device a Basic Service Set, BSS, Transition Management, BTM, frame with zero neighbor report elements as disclosed by Jokela in order to provide a system for 802.11k neighbor report enhancement (Jokela: Abstract).
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lerzer et al (US 2010/0316021 A1) (hereinafter Lerzer) in view of Watfa et al (US 2007/0291792 A1).

Regarding claim 10, Lerzer teaches wherein: determining that the handover of the wireless device from the WLAN to another radio access network of the different radio access technology is to be performed comprises: deciding to initiate a handover to a 3.sup.rd Generation Partnership Project, 3GPP, radio access technology (Lerzer: [0022]-[0024]; [0108]-[0113], determining handover to LTE, sending handover command to terminal from WLAN network and performing handover to LTE network).
	Lerzer does not explicitly disclose sending a handover preparation request to a radio access node in a radio access network of the 3GPP radio access technology; and receiving a handover preparation response from the radio access node comprising a 3GPP handover command; and transmitting the handover instruction comprises transmitting the 3GPP handover command to the wireless device.
	Watfa teaches sending a handover preparation request to a radio access node in a radio access network of the 3GPP radio access technology; and receiving a handover preparation response from the radio access node comprising a 3GPP handover command; and transmitting the handover instruction comprises transmitting the 3GPP handover command to the wireless device (Watfa: Figs. 8b-8c; [0056]-[0060] procedure disclosed wherein WLAN received a handover command as a response to a handover request and forward the handover command to the terminal).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lerzer by sending a handover preparation request to a radio access node in a radio access network of the 3GPP radio access technology; and receiving a handover preparation response from the radio access node comprising a 3GPP handover command; and transmitting the handover instruction comprises transmitting the 3GPP handover command to the wireless device as disclosed by Watfa in order to provide a system for media independent handover (Watfa: Abstract).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orgad Edan can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478